DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-25 of prior U.S. Patent No. 11,291,133. This is a statutory double patenting rejection.
Application 17/677,785
Patent 11,291,133
Claim 1. A socket assembly, comprising: a socket having an interconnect in a housing body, the interconnect includes a vertical portion and a horizontal portion, wherein the housing body has a top surface and a bottom surface that is opposite from the top surface, wherein the top surface is a conductive layer; and a package having a base layer, the base layer includes a signal pad and a ground strip, wherein the base layer is above the conductive layer of the housing body of the socket, wherein the ground strip is vertically over the horizontal portion of the interconnect of the socket, and wherein the horizontal portion is coupled to the signal pad on the base layer.
Claim 1. A transmission line land grid array (TL-LGA) socket assembly, comprising: a TL-LGA socket having an interconnect in a housing body, the interconnect includes a vertical portion and a horizontal portion, wherein the housing body has a top surface and a bottom surface that is opposite from the top surface, wherein the top surface is a conductive layer; and a package having a base layer, the base layer includes a signal pad and a ground strip, wherein the base layer is above the conductive layer of the housing body of the TL-LGA socket, wherein the ground strip is vertically over the horizontal portion of the interconnect of the TL-LGA socket, and wherein the horizontal portion is coupled to the signal pad on the base layer.
Claim 2. The socket assembly of claim 1, wherein a width of the ground strip is greater than a width of the horizontal portion, and wherein the ground strip is adjacent to the signal pad.
Claim 2. The TL-LGA socket assembly of claim 1, wherein a width of the ground strip is greater than a width of the horizontal portion, and wherein the ground strip is adjacent to the signal pad.
Claim 3. The socket assembly of claim 1, further comprising a gap between the ground strip and the signal pad.
Claim 3. The TL-LGA socket assembly of claim 1, further comprising a gap between the ground strip and the signal pad.
Claim 4. The socket assembly of claim 1, wherein the ground strip is coupled to a ground pad on the base layer.
Claim 4. The TL-LGA socket assembly of claim 1, wherein the ground strip is coupled to a ground pad on the base layer.
Claim 5. The socket assembly of claim 1, wherein the ground strip has a rectangular shape, and wherein the ground strip includes at least one of a rounded corner and a perpendicular corner.
Claim 8. The TL-LGA socket assembly of claim 1, wherein the ground strip has a rectangular shape, and wherein the ground strip includes at least one of a rounded corner and a perpendicular corner.
Claim 6. The socket assembly of claim 4, wherein the ground strip is coupled to the ground pad in at least one of a longitudinal axis and an orthogonal axis, and wherein the ground strip is coupled to the ground pad in the orthogonal axis with a ground via.
Claim 5. The TL-LGA socket assembly of claim 4, wherein the ground strip is coupled to the ground pad in at least one of a longitudinal axis and an orthogonal axis, and wherein the ground strip is coupled to the ground pad in the orthogonal axis with a ground via.
Claim 7. The socket assembly of claim 1, wherein the horizontal portion of the interconnect is parallel to the ground strip on the base layer to create a microstrip.
Claim 9. The TL-LGA socket assembly of claim 1, wherein the horizontal portion of the interconnect is parallel to the ground strip on the base layer to create a microstrip.
Claim 8. The socket assembly of claim 4, wherein the signal and ground pads on the base layer have a reduced pad area.
Claim 6. The TL-LGA socket assembly of claim 4, wherein the signal and ground pads on the base layer have a reduced pad area.
Claim 9. The socket assembly of claim 4, wherein the base layer has a flooded ground plane, the flooded ground plane is coupled to at least one of a ground reference and the ground pad, wherein the flooded ground plane has a corresponding pad opening surrounding the signal pad on the base layer, and wherein the corresponding pad opening includes a gap between the signal pad and the corresponding pad opening.
Claim 7. The TL-LGA socket assembly of claim 4, wherein the base layer has a flooded ground plane, the flooded ground plane is coupled to at least one of a ground reference and the ground pad, wherein the flooded ground plane has a corresponding pad opening surrounding the signal pad on the base layer, and wherein the corresponding pad opening includes a gap between the signal pad and the corresponding pad opening.
Claim 10. A package substrate, comprising: a base layer; and a signal pad and a ground strip on the base layer, wherein the ground strip is adjacent to the signal pad, wherein the ground strip is positioned vertically over a horizontal portion of an interconnect of a socket.
Claim 10. A package substrate, comprising: a base layer; and a signal pad and a ground strip on the base layer, wherein the ground strip is adjacent to the signal pad, wherein the ground strip is positioned vertically over a horizontal portion of an interconnect of a TL-LGA socket.
Claim 11. The package substrate of claim 10, wherein the horizontal portion is coupled to the signal pad on the base layer, wherein the base layer is above a conductive layer of a housing body of the socket, wherein the interconnect is in the housing body, wherein the interconnect includes a vertical portion coupled to a horizontal portion, and wherein the housing body has a top surface and a bottom surface that is opposite from the top surface, and wherein the top surface is a conductive layer.
Claim 11. The package substrate of claim 10, wherein the horizontal portion is coupled to the signal pad on the base layer, wherein the base layer is above a conductive layer of a housing body of the TL-LGA socket, wherein the interconnect is in the housing body, wherein the interconnect includes a vertical portion coupled to a horizontal portion, and wherein the housing body has a top surface and a bottom surface that is opposite from the top surface, and wherein the top surface is a conductive layer.
Claim 12. The package substrate of claim 11, wherein a width of the ground strip is greater than a width of the horizontal portion.
Claim 12. The package substrate of claim 11, wherein a width of the ground strip is greater than a width of the horizontal portion.
Claim 13. The package substrate of claim 10, further comprising a gap between the ground strip and the signal pad on the base layer.
Claim 14. The package substrate of claim 10, further comprising a gap between the ground strip and the signal pad on the base layer.
Claim 14. The package substrate of claim 10, further comprising a ground pad on the base layer, wherein the ground pad is coupled to the ground strip.
Claim 15. The package substrate of claim 10, further comprising a ground pad on the base layer, wherein the ground pad is coupled to the ground strip.
Claim 15. The package substrate of claim 10, wherein the ground strip has a rectangular shape, and wherein the ground strip includes at least one of a rounded corner and a perpendicular corner.
Claim 19. The package substrate of claim 10, wherein the ground strip has a rectangular shape, and wherein the ground strip includes at least one of a rounded corner and a perpendicular corner.
Claim 16. The package substrate of claim 14, wherein the ground strip is coupled to the ground pad in at least one of a longitudinal axis and an orthogonal axis, and wherein the ground strip is coupled to the ground pad in the orthogonal axis with a ground via.
Claim 16. The package substrate of claim 15, wherein the ground strip is coupled to the ground pad in at least one of a longitudinal axis and an orthogonal axis, and wherein the ground strip is coupled to the ground pad in the orthogonal axis with a ground via.
Claim 17. The package substrate of claim 11, wherein the horizontal portion of the interconnect of the socket is parallel to the ground strip on the base layer to create a microstrip.
Claim 13. The package substrate of claim 11, wherein the horizontal portion of the interconnect of the TL-LGA socket is parallel to the ground strip on the base layer to create a microstrip.
Claim 18. The package substrate of claim 14, wherein the signal and ground pads on the base layer have a reduced pad area.
Claim 17. The package substrate of claim 15, wherein the signal and ground pads on the base layer have a reduced pad area.
Claim 19. The package substrate of claim 14, further comprising a flooded ground plane on the base layer, wherein the flooded ground plane is coupled to at least one of a ground reference and the ground pad, wherein the flooded ground plane has a corresponding pad opening surrounding the signal pad on the base layer, and wherein the corresponding pad opening includes a gap between the signal pad and the corresponding pad opening.
Claim 18. The package substrate of claim 15, further comprising a flooded ground plane on the base layer, wherein the flooded ground plane is coupled to at least one of a ground reference and the ground pad, wherein the flooded ground plane has a corresponding pad opening surrounding the signal pad on the base layer, and wherein the corresponding pad opening includes a gap between the signal pad and the corresponding pad opening.
Claim 20. An assembly, comprising: a package substrate; an integrated circuit die coupled to the package substrate, wherein the package substrate includes a base layer, wherein the base layer has a signal pad and a ground strip; and a socket coupled to the package substrate, the socket including: an interconnect in a housing body, the interconnect includes a vertical portion and a horizontal portion, wherein the housing body has a top surface and a bottom surface that is opposite from the top surface, wherein the top surface is a conductive layer, wherein the base layer is above the conductive layer of the housing body of the socket, wherein the ground strip is vertically over the horizontal portion of the interconnect of the socket, and wherein the horizontal portion is coupled to the signal pad on the base layer.
Claim 20. An assembly, comprising: a package substrate; an integrated circuit die coupled to the package substrate, wherein the package substrate includes a base layer, wherein the base layer has a signal pad and a ground strip; and a TL-LGA socket coupled to the package substrate, the (TL-LGA) socket including: an interconnect in a housing body, the interconnect includes a vertical portion and a horizontal portion, wherein the housing body has a top surface and a bottom surface that is opposite from the top surface, wherein the top surface is a conductive layer, wherein the base layer is above the conductive layer of the housing body of the TL-LGA socket, wherein the ground strip is vertically over the horizontal portion of the interconnect of the TL-LGA socket, and wherein the horizontal portion is coupled to the signal pad on the base layer.
Claim 21. The assembly of claim 20, wherein a width of the ground strip is greater than a width of the horizontal portion, and wherein the ground strip is adjacent to the signal pad, and wherein the horizontal portion of the interconnect is parallel to the ground strip on the base layer to create a microstrip.
Claim 21. The assembly of claim 20, wherein a width of the ground strip is greater than a width of the horizontal portion, and wherein the ground strip is adjacent to the signal pad, and wherein the horizontal portion of the interconnect is parallel to the ground strip on the base layer to create a microstrip.
Claim 22. The assembly of claim 20, further comprising a gap between the ground strip and the signal pad.
Claim 22. The assembly of claim 20, further comprising a gap between the ground strip and the signal pad.
Claim 23. The assembly of claim 20, wherein the ground strip is coupled to a ground pad on the base layer, and wherein the ground strip has a rectangular shape, wherein the ground strip includes at least one of a rounded corner and a perpendicular corner, wherein the ground strip is coupled to the ground pad in at least one of a longitudinal axis and an orthogonal axis, and wherein the ground strip is coupled to the ground pad in the orthogonal axis with a ground via.
Claim 23. The assembly of claim 20, wherein the ground strip is coupled to a ground pad on the base layer, and wherein the ground strip has a rectangular shape, wherein the ground strip includes at least one of a rounded corner and a perpendicular corner, wherein the ground strip is coupled to the ground pad in at least one of a longitudinal axis and an orthogonal axis, and wherein the ground strip is coupled to the ground pad in the orthogonal axis with a ground via.
Claim 24. The assembly of claim 23, wherein the signal and ground pads on the base layer have a reduced pad area.
Claim 24. The assembly of claim 23, wherein the signal and ground pads on the base layer have a reduced pad area.
Claim 25. The assembly of claim 23, wherein the base layer has a flooded ground plane, the flooded ground plane is coupled to at least one of a ground reference and the ground pad, wherein the flooded ground plane has a corresponding pad opening surrounding the signal pad on the base layer, and wherein the corresponding pad opening includes a gap between the signal pad and the corresponding pad opening.
Claim 25. The assembly of claim 23, wherein the base layer has a flooded ground plane, the flooded ground plane is coupled to at least one of a ground reference and the ground pad, wherein the flooded ground plane has a corresponding pad opening surrounding the signal pad on the base layer, and wherein the corresponding pad opening includes a gap between the signal pad and the corresponding pad opening.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831